COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-358-CV
  
  
ARLINGTON 
INDEPENDENT                                                    APPELLANT
SCHOOL 
DISTRICT
  
V.
  
TXU 
ENERGY RETAIL CO., L.P.                                                  APPELLEE
  
  
------------
FROM 
THE 352ND DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
   
    
                                                                  PER 
CURIAM
   
   
PANEL 
D:   DAUPHINOT, GARDNER and WALKER, JJ.
 
DELIVERED: 
March 10, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.